Detailed Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the following elements lack sufficient antecedent basis:
wager request instructions 


Double Patenting
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,881,461 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
electronic gaming machine comprising an interactive controller configured to
provide a skill-based interactive application in which a user interacts with application resources
communicate, to an application controller, application telemetry associated with the interactive application provided by the interactive controller
receive, from the application controller, application resource instructions
modify the skill-based interactive application by incorporating the application resource instructions
receive, from the application controller, wager outcome display instructions
generate a visual display of a wager outcome based on the wager outcome display instructions
communicate, to the application controller, an indication to enter a tournament,  provide an interactive application session associated with the tournament  communicate, to the application controller, tournament application telemetry associated with the tournament
receive, from the application controller, tournament award display instructions
generate a visual display of a tournament award based on the tournament award display instructions 
a wager controller constructed to receive, from the application controller, wager request instructions comprising a wager amount  
communicate a portion of the wager amount to a tournament controller as a tournament pool contribution
determine the wager outcome based on the wager request instructions using a random number generator  
communicate, to the application controller, wager outcome data comprising the wager outcome
the application controller operatively connecting the interactive controller and the wager controller 
the application controller also operatively connected to a tournament controller and constructed to receive, from the interactive controller, the application telemetry 
scan the application telemetry to determine whether to trigger a wager based on the user interacting with the application resources
when the wager is triggered, generate the wager request instructions
distribute the wager request instructions to the wager controller
receive, from the wager controller, the wager outcome data,  
scan the wager outcome data to determine the wager outcome
generate the wager outcome display instructions based on the wager outcome,  distribute the wager outcome display instructions to the interactive controller,  
receive, from the interactive controller, the tournament entry indication,  
generate tournament entry instructions based on the tournament entry indication,  
distribute the tournament entry instructions to the tournament controller, the tournament controller operatively connected to the wager controller and the application controller
receive, from the interactive controller, the tournament application telemetry
scan the tournament application telemetry
generate tournament application telemetry instructions based on the tournament application telemetry
distribute the tournament application telemetry instructions to the tournament controller
receive, from the tournament controller, tournament award data
scan the tournament award data to determine the tournament award
generate the tournament award display instructions based on the tournament award
and distribute the tournament award display instructions to the interactive controller
wherein the interactive  controller and the application controller are constructed from the same device
wherein the application controller is operatively connected to the wager controller using a communication link

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s):

electronic gaming machine, comprising a bill validator/ticket scanner  for scanning indicia of credit from a ticket
a ticket printer for printing  indicia of credit onto a ticket
a controller comprising at least one  processor
a memory coupled to the processor, wherein the memory stores machine-executable instructions that when executed by the at least one  processor cause the controller to 
determine an  application resource to award the user modify the skill-based interactive  application by incorporating the application resource award
determine whether  a wager is triggered 
determine a wager outcome
determine an amount of  credit based on the wager outcome and the input credit  
print indicia of the  amount of credit on a ticket using the ticket printer 
generate a visual  display of the wager outcome 
provide an interactive application session  associated with a tournament 
generate a visual display of a tournament  award

This judicial exception is not integrated into a practical application because it relates to the fundamental economic process of providing a wagering game. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations amount to common computer components and concepts which the Supreme Court has determined as insufficient to amount to “significantly more”.   See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (US 7,682,239 B2) in view of Englman et al (US 2011/0218033 A1).
Regarding claim 15, Friedman discloses an electronic gaming machine (Fig. 13) comprising a bill validator/ticket scanner  for scanning indicia of credit from a ticket (col. 13 line 12),  a controller comprising at least one  processor and a memory coupled to the processor (Fig. 14), wherein the memory stores  machine-executable instructions that when executed by the at least one  processor cause the controller to provide a skill-based interactive  application in which a user interacts with application resources (col. 3 line 31),  determine an  application resource to award the user modify the skill-based interactive  application by incorporating the application resource award (col. 5 line 20),  determine whether  a wager is triggered (col. 4 line 23),  determine a wager outcome (col. 4 line 28),  determine an amount of  credit based on the wager outcome and the input credit (col. 4 line 28),  generate a visual  display of the wager outcome (Fig. 11).  Englman suggests—where Friedman does not specifically disclose—a ticket printer for printing indicia of credit onto a ticket and printing indicia of the amount of credit on a ticket using the ticket printer (¶ [0044]) and providing an interactive application session associated with a tournament (Fig. 8), and generating a visual display of a tournament award (Fig. 9).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Friedman and Englman in order to stage special 
Regarding claim 16, Englman suggests—where Friedman does not disclose—wherein a tournament pool contribution is made based on the wager request instructions (¶ [0065]: portion of the wager funds the tournament return).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Friedman and Englman in order to stage special multiplayer events, thus creating extra excitement and accordingly attracting greater player attention and likelihood of participation.
Regarding claim 17, Englman suggests—where Friedman does not disclose—wherein a tournament entry indication is received by the controller from a user (Fig. 7).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Friedman and Englman in order to stage special multiplayer events, thus creating extra excitement and accordingly attracting greater player attention and likelihood of participation.
Regarding claim 18, Englman suggests—where Friedman does not disclose—wherein the controller stores a  tournament pool contribution and aggregates tournament pool contributions from  one or more other controllers to form a tournament pool (¶ [0065]: portion of the wager funds the tournament return).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Friedman and Englman in order to stage special multiplayer events, thus creating extra excitement and accordingly attracting greater player attention and likelihood of participation.
Regarding claim 19, Englman suggests—where Friedman does not disclose—wherein the tournament pool comprises real credits (¶ [0065]: portion of the wager funds the tournament return).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Friedman and Englman in order to 
Regarding claim 20, Englman suggests—where Friedman does not disclose— wherein the tournament pool comprises application credits (¶ [0065]: portion of the wager funds the tournament return).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Friedman and Englman in order to stage special multiplayer events, thus creating extra excitement and accordingly attracting greater player attention and likelihood of participation.

Allowable Subject Matter
Claims 1-14 would be allowable if appropriate action is taken to overcome the rejection under the nonstatutory double-patenting doctrine set forth in this office action.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715